NOTE: This order is nonprecedential.

  Wniteb ~tate5 QCourt of ~peaI5
      for tbe jfeberal QCircuit

     VALEANT INTERNATIONAL BERMUDA,
                   Plaintiff- Appellee,
                            v.
 WATSON PHARMACEUTICALS, INC., WATSON
 LABORATORIES, INC. - FLORIDA, AND WATSON
             PHARMA' INC.,
                Defendants-Appellants.


                   2012-1117, -1307


   Appeals from the United States District Court for the
Southern District of Florida in case no. 10-CV-20526,
Chief Judge Federico A. Moreno.


     VALEANT INTERNATIONAL BERMUDA,
                  Plaintiff- Appellant,
                           v.
  WATSON PHARMACEUTICALS, INC., WATSON
 LABORATORIES, INC. - FLORIDA, AND WATSON
             PHARMA, INC.,
                 Defendants-Appellees.
VALEANT INTERNATIONAL v. WATSON PHAR                    2




                         2012-1202


   Appeal from the United States District Court for the
Southern District of Florida in case no. 10-CV-20526,
Chief Judge Federico A. Moreno.



                       ON MOTION


                         ORDER
    Valeant International Bermuda moves to reform the
caption and to withdraw its motion to dismiss Watson
Pharmaceuticals, Inc. et al.'s appeal 2012-1117. Valeant
moves to voluntarily dismiss its cross-appeal, 2012-1202.
   Upon consideration thereof,
   IT Is ORDERED THAT:
        (1)   The motion to dismiss 2012-1117 is with-
drawn.
       (2) The motion to voluntarily dismiss Valeant's
cross-appeal is granted. Appeal no. 2012-1202 is dis-
missed.
      (3) The motion to reform the official caption is
granted. The revised official caption is reflected above.
        (4)   Each side shall bear its own costs in 2012-
1202.
      (5) The briefing schedule in 2012-1117, -1307 is
stayed pending disposition of the motion to disqualify
counsel.
3                   VALEANT INTERNATIONAL v. WATSON PHAR



                                 FOR THE COURT



_DEC 21 2012                       /s/ Jan Horbaly
       Date                       Jan Horbaly
                                  Clerk


cc: Theresa Marie Gillis, Esq.
    James F. Hurst, Esq.
s8


ISSUED AS A MANDATE (as to 2012-1202 only):             DEC 2 1 2012


                                              eouRf~~~EAlS
                                         u.s.THE FEDER!\!. r,nClJITFOR
                                               DEC 21 201l
                                                   JAN HORBAlY
                                                      CLERK